IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GENO LEWIS HAWKINS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3922

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 1, 2014.

Amended Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Geno Lewis Hawkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition for writ of habeas corpus is dismissed as unauthorized.

See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.